FILED
                           NOT FOR PUBLICATION                                 JUN 03 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50614

              Plaintiff - Appellee,              D.C. No. 3:12-cr-03269-BEN-1

 v.
                                                 MEMORANDUM*
JOHN DOE,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-50015

              Plaintiff - Appellee,              D.C. No. 3:11-cr-04537-MMA-1

 v.

JOHN DOE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                        Argued and Submitted May 5, 2015
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

      Defendant-Appellant John Doe,1 in consolidated cases, appeals his

conviction for illegal reentry in violation of 8 U.S.C. § 1326 and his sentence for

violating the terms of his supervised release imposed for a prior conviction of the

same offense. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. §

3742(a), and we affirm.

      1. The district court properly excluded Doe’s proposed public authority

defense. While criminal defendants have a constitutional right to “‘a meaningful

opportunity to present a complete defense,’” Holmes v. South Carolina, 547 U.S.
319, 324 (2006) (quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)), this right

is not unlimited. A district court may prevent a defendant from presenting a

defense that lacks sufficient evidence or fails as a matter of law. See United States

v. Boulware, 558 F.3d 971, 974 (9th Cir. 2009) (quoting United States v. Morton,

999 F.2d 435, 437 (9th Cir. 1993)) (noting that only “legally cognizable” defense

theories will be permitted). Doe’s proposed defense fails as a matter of law

because he did not show that the state government official upon whom he

purportedly relied had the authority to permit his violation of federal immigration

      1
         We grant defendant-appellant’s motion to refer to him by a pseudonym in
this disposition.

                                          2
law. The public authority defense requires the government agent to have authority

to authorize the unlawful act at issue. See United States v. Matta-Ballesteros, 71
F.3d 754, 770 n.12 (9th Cir. 1995), as amended, 98 F.3d 1100 (9th Cir. 1996);

United States v. Burrows, 36 F.3d 875, 881-82 (9th Cir. 1994). United States v.

Bear, 439 F.3d 565 (9th Cir. 2006), did not hold otherwise.

      2. The district court did not abuse its discretion in denying Doe’s motion for

discovery from various federal agencies related to his work as a paid state

informant. “A defendant is not entitled to government documents relating to

alleged [federal agency] involvement in his criminal activity where no sufficient

showing of potential relevance has been made under Fed. R. Crim. P. 16.” Matta-

Ballesteros, 71 F.3d at 770. Because the district court properly excluded Doe’s

public authority defense, the requested discovery was no longer relevant to the

proceedings and the district court properly denied his motion. As such, the district

court did not err by refusing to give the public authority defense jury instruction.

See United States v. Doe, 705 F.3d 1134, 1144 (9th Cir. 2013).

      3. The district court did not commit procedural error when sentencing Doe

for violating the terms of his supervised release. Reviewing the record, it is clear

that the court gave Doe “a chance to argue for a sentence [he] believe[d] . . .

appropriate” and “sufficiently [explained the sentence imposed] to permit


                                          3
meaningful appellate review.” United States v. Carty, 520 F.3d 984, 991-92 (9th

Cir. 2008). The judge “might have said more” about Doe’s argument, but the

record “make[s] clear . . . [the] reasoning underl[ying] the judge’s conclusion.”

Rita v. United States, 551 U.S. 338, 359 (2007). The court’s “failure to do more

does not constitute plain error.” United States v. Valencia-Barragan, 608 F.3d
1103, 1108 (9th Cir. 2010).

      AFFIRMED.




                                          4